Richards, P. J.,
And now, to wit, April 20, 1945, the record of this case shows that the second account of Harrisburg Trust Company, Trustee for Benjamin Meyers Africa, Daniel Drake Africa and Robert Graffius Africa, under the will of Susan Meyers Africa, deceased, has been advertised in accordance with law, that notice has been given to all of the *352interested parties and that no exceptions have been filed.
This trust was created by Susan Meyers Africa in her last will and testament. By our adjudication of November 7,1941, the trust funds were awarded back to the Harrisburg Trust Company, in accordance with the terms of the will, for the benefit of Benjamin Meyers Africa, Daniel Drake Africa and Robert Graffius Africa, grandchildren of decedent. The present account is the second by the trustee, although the first which relates exclusively to the trust which is now for the benefit of the said three grandchildren. One of these grandchildren, Daniel Drake Africa, was in the military service of the United States. We have been advised that the plane in which he was flying caught fire and that he baled out of his plane August 26,1943, landing at sea. He was not thereafter seen and was carried as a missing person for a period of one year. The War Department made a presumptive finding of death as of August 27, 1944. The question is what should be done with the income in view of this finding by the War Department?
Since the trust will not terminate until the youngest grandchild becomes 30 years of age and since one of the said grandchildren is still a minor the trust has about ten years yet to run. There seems to be no point therefore in attempting to decide the question raised at this time. Whether or not a presumption of death would have to be established under the law of Pennsylvania, after an absence of seven years will remain a moot question for the present. We are inclined to think that the finding of the War Department is of value only so far as Federal benefits are concerned.
The account shows a balance of $11,032.29, consisting of cash and securities fully set out in the seventh page thereof. We direct the trustee to continue to divide the income into three parts and to pay a one third thereof to Benjamin Meyers Africa, and a one third *353thereof to Robert Graffras Africa. The share heretofore payable to Daniel Drake Africa shall be segregated by the trustee and accumulated, pending further order of the court.
The account is hereby confirmed nisi and, in the absence of exceptions duly filed within 10 days herefrom, such confirmation shall be and become absolute, as of course.